

Exhibit 10.18


SUMMARY OF 2017 BONUS PLAN


The 2017 Bonus Plan (the “2017 Bonus Plan”) of ForeScout Technologies, Inc. (the
“Company”) provides for cash bonuses payable semiannually based on the
achievement of company performance goals and individual performance goals
established by the Company’s board of directors and compensation committee for
fiscal 2017.  The company performance goals and individual performance goals are
measured over two, semiannual performance periods during 2017. For the fiscal
2017 performance period, with bonuses payable semiannually, a progress payment
may become payable at the end of the first half of fiscal 2017, based on
specified levels of achievement of the performance goals for such semiannual
period.  Any such bonus amount for the first half-portion of the year is capped
at 100% of the participant’s target bonus opportunity for such half-year. If the
participant exceeds his or her performance goals for the first semiannual
performance period, he or she will not receive more than 100% of his or her
bonus target for the first semiannual performance period. Rather, if a
participant exceeds his or her performance goals for the first semiannual
performance period, such portion greater than 100% will be taken into account in
determining whether the participant’s performance goals were met in the second
semiannual performance period.


For the bonuses paid to employees, other than the CEO and senior vice
presidents, the bonus pool will be funded for the performance period when the
Company achieves a minimum of 80% for each of revenue, operating margin, and net
promoter score, or NPS, related company performance goals. For the bonuses paid
to the CEO and senior vice presidents, the bonus pool will be funded for the
performance period when the Company achieves a minimum of 85% for each of
revenue, operating margin, and net promoter score, or NPS, related company
performance goals.  Achievement of all three corporate goals at 100% will fund
the bonus pool at the target level.


Following the end of fiscal 2017, the Company’s board of directors (or its
authorized committee) reviews achievements against each annual performance
metric and determines the bonus pool funding based on the Company’s achievements
against the performance metrics. The semiannual bonus payments for each of the
Company’s named executive officers were calculated based on these determinations
and, for any participant that was employed for part of fiscal 2017, pro-rated
based on the time of employment with the Company during fiscal 2017. The
2017 Bonus Plan requires continued employment through the bonus payment date in
order to receive a bonus for the applicable performance period. 










